Case 8:16-cv-02324-TPB-SPF Document 39 Filed 08/14/19 Page 1 of 3 PageID 517



                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

EVANSTON INSURANCE COMPANY
as successor by merger to Essex
Insurance Company,

           Plaintiff,                                       Case No. 8:16-cv-02324-TPB-TBM

vs.

WILLIAM KRAMER & ASSOCIATES, LLC,
a Florida Foreign limited liability company,

      Defendant.
________________________________________/

           UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
              DEFENDANT WILLIAM KRAMER & ASSOCIATES, LLC’S
                RENEWED MOTION TO DISMISS THE COMPLAINT

       COMES NOW, the Plaintiff, EVANSTON INSURANCE COMPANY, by and through

their undersigned counsel, hereby respectfully requests this Court grant an extension of time

within which to file their response to Defendant William Kramer & Associates, LLC’s Renewed

Motion to Dismiss the Complaint [D.E. 37], and states as grounds the following:

       1. On August 6, 2019, Defendant filed William Kramer & Associates, LLC’s Renewed

Motion to Dismiss the Complaint [D.E. 37].

       2. Pursuant to Endorsed Order [D.E. 35] Plaintiff’s response is due on or before August

20, 2019.

       3. However, Plaintiff requires additional time and requests a short extension of time to

respond.

       4. Plaintiff’s request is made in good faith.




8:16-cv-02324-T-17-TBM
Page 1 of 2
Case 8:16-cv-02324-TPB-SPF Document 39 Filed 08/14/19 Page 2 of 3 PageID 518



       5. No party will be prejudiced by this brief extension and this brief extension will not

affect any current deadlines in this case.

       6. Pursuant to Federal Rule of Civil Procedure 6(b), this Court has the authority to grant

the relief requested herein and has broad discretion under this rule to expand filing deadlines.

See Hetzel v. Bethlehem Steel Corp., 50 F.3d 360, 367 (5th Cir. 1995).

       WHEREFORE, Plaintiff, EVANSTON INSURANCE COMPANY, respectfully requests

this Court enter an Order enlarging the time within which Plaintiff must file its response to

Defendant William Kramer & Associates, LLC’s Renewed Motion to Dismiss the Complaint by

fourteen (14) days, through and including September 3, 2019.

                           LOCAL RULE 3.01(g) CERTIFICATION

       Counsel for Plaintiff has conferred with counsel for Defendant, and counsel for

Defendant does not oppose the granting of the relief requested herein.

       Respectfully submitted this 14th day of August, 2019.

                                                            Respectfully Submitted

                                                            /s/ Jeffrey W. Gibson
                                                            JEFFREY W. GIBSON
                                                            Florida Bar No. 0568074
                                                            ASHLEY E. TAYLOR
                                                            Florida Bar No. 049406
                                                            MACFARLANE FERGUSON &
                                                            MCMULLEN
                                                            201 North Franklin Street
                                                            Tampa, Florida 33601
                                                            (813) 273-4200/(813) 273-4396 (fax)
                                                            Counsel for Evanston Insurance
                                                            Company




8:16-cv-02324-T-17-TBM
Page 2 of 2
Case 8:16-cv-02324-TPB-SPF Document 39 Filed 08/14/19 Page 3 of 3 PageID 519




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via email and electronically with the Clerk of Court by using the CM/ECF system which will

send a notice of electronic filing to Charles C. Lemley, Esquire, clemley@wileyrein.com,

Counsel for Defendant, on this 14th day of August, 2019.

                                                  Respectfully submitted,


                                                  /s/ Jeffrey W. Gibson
                                                  JEFFREY W. GIBSON
                                                  Florida Bar No. 0568074




8:16-cv-02324-T-17-TBM
Page 3 of 2
